.Order denying plaintiff’s motion to strike out a defense in the answer reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The entry into plaintiff’s sleeping apartment by the invitation and direction of her husband, the tenant of the premises, would not, in our -opinion, constitute a defense to the trespass complained of. No fact is alleged showing the husband’s right to direct such trespass or to justify it. Kelly, P. J., Jaycox, Young and Lazansky, JJ., concur; Kapper, J., dissents on the ground that the plea of lawful entry should not be stricken out.